Title: To Benjamin Franklin from Henry Laurens: Two Letters, 4 June 1784
From: Laurens, Henry
To: Franklin, Benjamin



I.

Dear Sir.
London 4th. June 1784.

Permit me to introduce at Passy, Mr. Parker a young Gentleman of an exceeding good character Son of John Parker Esquire a respectable & valuable Citizen of the State of South Carolina.

Mr. Parker who is studying the Law, means to improve the next vacation by a Visit to Paris & is, as all the World are, desiros of seeing & paying Respects to Doctor Franklin.
I have the honor to be Sir Your Excellency’s Obedient humble servant

Henry Laurens
His Excellency B. Franklin Esquire Passy.



Notation: Henry Laurens, London 4 June 1784.—


II.

Dear Sir,
London 4th. June 1784

Mr. Appleby the Gentleman who will do me the honor of presenting this, is an old friend of mine from an intimate acquaintance of thirty two Years, I pronounce him an “honest Man”,— My friend who is going to France for change of Air wishes to see Doctor Franklin and desires me to give him an Introduction, persuaded Sir that you will excuse the liberty, with pleasure I comply with his request. I have the honor to be With the highest Esteem and Regard, Sir, Your obedt & most hble Servant

Left under cover for Mr. Appleby at Mr. Bridgen’s.
His Ey: Benj: Franklin Esqr: Passy


